Citation Nr: 1434219	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from January 1973 to November 1976.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  The Veteran initially requested a Board hearing in his June 2009 Substantive Appeal, but in an April 2011 statement, the Veteran stated that he wished to withdraw his hearing request.  This matter was previously before the Board and was remanded in September 2012.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during active service.

2.  The Veteran's current hearing loss disability had its onset during active duty service.

3.  The Veteran's current tinnitus disability had its onset during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system for purposes of inclusion in 38 C.F.R. § 3.309(a); tinnitus is not.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service records indicate he served as a security policeman in the United States Air Force.  The Veteran stated in his April 2008 application for VA benefits that he experiences tinnitus and hearing loss from exposure to gunfire, flightline noise of aircraft, and power generators in service.  On the same application, he indicated that his tinnitus and hearing loss began during his military service.  

Initially, the Board finds that the Veteran experienced acoustic trauma in service based on his contentions and his service records.  The Board also finds the Veteran is competent to attest as to when his symptoms of hearing loss and tinnitus commenced and as to their continuity.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the Board has no reason to doubt the credibility of the Veteran's statements regarding his symptoms as there is no evidence of record that contradicts his contentions.  Finally, the Board finds the November 2012 VA examination report reflects that the Veteran currently has a tinnitus disability as well as a bilateral hearing loss disability as defined by VA regulations.  38 C.F.R. § 3.385.

The remaining question is whether these disabilities are related to the Veteran's active military service.  To this end, there are two medical opinions of record.  For the following reasons, the Board finds that neither medical opinion has probative value to weigh for or against the claim.

The September 2008 VA examiner opined that the Veteran's current tinnitus and bilateral hearing loss were not related to the Veteran's period of active military service because there was no medical evidence in service or after service showing complaints of hearing loss and/or tinnitus or showing continuity of care for either disability.  The Board finds this medical opinion to have no probative value because the examiner based his negative etiology opinion solely on the lack of corroborating medical and treatment records and did not take into consideration the Veteran's lay statements regarding experiencing hearing loss and tinnitus in service which has gradually worsened over the years.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").

The September 2012 VA examiner's opinion also has no probative value because the examiner indicated that he could not provide an opinion as to the etiology of the Veteran's tinnitus and bilateral hearing loss without resorting to mere speculation because of the lack of in-service records or post-service records showing treatment for hearing loss.  Because the examiner could not provide an opinion, this examination report has no probative value with respect to determining the etiology of the Veteran's current tinnitus and hearing loss complaints (although, as noted above, this examination report does provide medical evidence that the Veteran has a current bilateral hearing loss disability as defined by VA regulations).  See Jones v. Shinseki, 23 Vet. App. 382, 390-92 (2010) (a VA medical examiner's report was inadequate to resolve the service connection claim where an examiner failed to articulate a reasoned explanation of his conclusion that no opinion was possible without resort to mere speculation).

Regarding tinnitus, as noted, based on the in-service noise exposure, and the Veteran's statements, the onset of in-service tinnitus is conceded. Additionally, the Veteran is competent to report that he has had tinnitus since service and there is no probative evidence to the contrary.  The Veteran's statements are credible and are sufficient to establish a nexus to service.  Any doubt in this regard is resolved in the Veteran's favor.

Regarding hearing loss, the Veteran is competent to report that he experienced hearing loss after being exposed to excessive firearm, jet engine and power generator noise during his military service.  Additionally, when resolving doubt in the Veteran's favor, the Board finds that his statements of experiencing hearing loss since service are credible.  As such, based on the Veteran's credible assertions, the Veteran's continuity of symptomatology for hearing loss since service is resolved in his favor.

In summary, the only probative and persuasive evidence of record is the Veteran's lay statements regarding the commencement of his hearing loss and tinnitus in service after acoustic trauma from jet engine, firearms and power generator noise.  This evidence, along with the Veteran's lack of post service noise exposure, as he worked as a construction sales manager and was only exposed to noise during recreational hunting, for which he wore ear protection, tends support to his claims.  Under such circumstances, the Board finds that the evidence is at least in equipoise.  Therefore, any benefit of the doubt is granted in the Veteran's favor.  Service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


